ACCEPTED
                                                                                                 05-15-01483-CV
                                                                                      FIFTH COURT OF APPEALS
                                                                                                 DALLAS, TEXAS
                                                                                           12/7/2015 12:00:00 AM
                                                                                                      LISA MATZ
                                                                                                          CLERK

                            IN THE COURT OF APPEALS
                         FOR THE FIFTH DISTRICT OF TEXAS
                                   AT DALLAS
                                                                             FILED IN
 City of Sachse,                              §                       5th COURT OF APPEALS
                                                                          DALLAS, TEXAS
                   Appellant,                 §                       12/6/2015 4:09:35 PM
                                                                            LISA MATZ
                                                                              Clerk
 v.                                           §        CAUSE NO.05-15-o14g3-~

 Dan Wood,                                    §

                   Appellee.                  §

  APPELLANT'S REPLY IN SUPPORT OF EMERGENCY MOTION TO STAY
       PROCEEDINGS IN THE TRIAL COURT PENDING APPFAT"

                    On Appeal from Cause No. DC-12-00218-M in the
                   298th Judicial District Court of Dallas County, Texas

TO THE HONORABLE JUSTICES OF THIS COURT:

       COMES NOW,Appellant City of Sachse (the "City") and files this reply in support

of its emergency motion to stay the proceedings in the trial court pending a resolution of

the City of Sachse's interlocutory appeal. In support thereof, the City of Sachse

respectfully shows the following:

       1.     Appellee Dan Wood("Wood")opposes the City's Emergency Motion to Stay

Proceedings based on his belief that the City's Plea to the Jurisdiction was not timely.

However,the timeline of events conclusively establishes that the City timely filed its Plea

to the Jurisdiction, Notice of Appeal and Emergency Motion to Stay.the Proceedings.

       2.     Wood's Original Petition alleged causes of action based on the Texas

Whistleblower Act, Chapter 554 of the Government Code, as well as Government Code

Section 614. Wood asked for damages, attorney's fees and reinstatement. Wood could

obtain all of this relief based on his whistleblower claim. His only available relief on his

Government Code Section 614 is reinstatement.

APPELLANT'S REPLY IN SUPPORT OF EMERGENCY MOTION TO STAY
PROCEEDINGS IN THE TRIAL COURT PENDING APPEAI.                                      PAGE 1
        3.      The City filed a Plea to the Jurisdiction on Wood's whistleblower claim

which the trial court denied. The City took an interlocutory appeal. The Fifth Court of

Appeals reversed the denial of the Plea; dismissed Wood's whistleblower claim; and

remanded the Government Code Section 614 claim back to the trial court for final

disposition. This Court's opinion and order are dated March 26, 2014. The style of the

appellate case is City ofSachse v. Dan Wood, Cause No. 05-13-00773-CV.

        4.      Following the remand, the trial court issued a scheduling order which

among other things set the deadline for amending pleadings to July 1, 2015;the deadline

to conduct discovery to August 23, 2015 and the case was to be tried on November 23,

2015. The trial date was later continued to December ~, 2015.

        5.      On April 4, 2015, Wood filed his First Amended Petition which amended

Wood's Government Code Section 614 Claim.l This claim is currently Wood's only cause

of action. During the course of discovery, it became apparent that Wood was expanding

the scope of Government Code Section 614 beyond all reason. For example, Wood claims

that he is entitled to discoveryfrom the City and that he has a right to put on any evidence

or arguments he believes is necessary at disciplinary and appeal conferences conducted

by the City. He also claims that he is entitled to all the remedies provided for under the

Texas Whistleblower Act including front pay, back pay and attorney's fees.2

        6.      Wood's interpretation of his Government Code Section 614 claim is well

beyond the scope of the statute and thus subject to a Plea to the Jurisdiction.

Subsequently, the City of Sachse filed its Plea to the Jurisdiction on September 23, 2015.


I See Plaintiffs First Amended Petition attached hereto as Exhibit"A" and incorporated herein by
reference.
2 See Plaintiffs Sixth Response to the City's Request for Disclosure attached hereto as Exhibit"B" and
incorporated herein by reference and compare to this Court decision in City ofSeagoville u. Lytle, 22~
S.W.3d 4o1(Tex.App-Dallas 200,no pet).

APPELLANT'S REPLY IN SUPPORT OF EMERGENCY MOTION TO STAY
PROCEEDINGS IN THE TRIAL COURT PENDING APPEAL                                                    PAGE 2
The earliest available hearing date was November 13, 2015. The Plea was heard on

November 13, 2015 and the trial court took the motion under advisement. The trial court

signed an order denying the Plea on Friday, December 4, 2015. Within hours of receiving

the order denying the Plea to the Jurisdiction, the City filed its Notice of Appeal with the

trial court and its Emergency Motion to Stay the Proceedings. Under these circumstances,

the City was timely in its request for an Emergency Motion to Stay the Proceedings.



                                           Praver

       WHEREFORE,premises considered, the City of Sachse respectfully requests that

the Justices of this Honorable Court grant the instant motion and, pursuant to Rule 29.3

of the Texas Rules of Appellate Procedure, enter an order staying all proceedings in the

trial court pending resolution of the Appeal, and grant the City of Sachse any and all

further relief to which it may show itselfjustly entitled.




APPELLANT'S REPLY IN SUPPORT OF EMERGENCY MOTION TO STAY
PROCEEDINGS IN THE TRIAL COURT PENDING APPEAL                                       PAGE 3
                                                      Respectfully submitted,

                                                      MARIS & I.ANIER,P.C.




                                                      /s/ Robert F. Maris
                                                      Marigny A. Lanier
                                                      State Bar No. 11933200
                                                      mlanier@marislanier.com
                                                      Robert F. Maris
                                                      State Bar No. 12986300
                                                      rmaris@marislanier.com
                                                      3710 Rawlins Street, Suite 1550
                                                      Dallas, Texas 75219
                                                      214-X06-092o telephone
                                                      214-~06-0921 facsimile

                                                      A'I"TORNEYS FOR APPELLANT
                                                      CITY OF SACHSE




                            CERTIFICATE OF SERVICE

       This is to certify that a true, correct and complete copy of the foregoing document
has been served in accordance with of the Texas Rules of Appellate Procedure on the 6th
day of December, 2015 to:

      Christopher Ayres
      Ayres Law Office, P.C.
      4350 Beltway Drive
      Addison, Texas 75001


                                                      fs/ Robert F. Maris
                                                      Robert F. Maris




APPELLANT'S REPLY IN SUPPORT OF EMERGENCY MOTION TO STAY
PROCEEDINGS IN THE TRIAL COURT PENDING APPEAL                                     PAGE 4
     ~~   ~~




~~
                                                                                                                    FILED
                                                                                                        DALLAS COUNTY
                                                                                                     4/20/2015 5:05:09 PM
                                                                                                           FELICIA PITRE
                                                                                                        DISTRICT CLERK




  fi.I~1'~VOC?D,                                 ~                I~1 Tk~r AITI~I~'~" C+C~iJT C}~+"

        F'IaintifF
                                                 3
srs.                                             ~                i~~.LLr~S C:(7tI~TY;'I"LEAS.

CITE'+DI+ ~A~HSE,

        l~e~'~r~d~~r~t                           ~                29~~'~~ JITIC:I4L DIS~'RI~T

                            ]~,AINT~[F~'' FIRST           ~IEI`dI)E~ PE'I'ITI4+i~i

Tt} ~'I-~E HOia1C3R~~Ll,JUDGE OF ~~~ ~tJUI~T:

        GO~v1E~ I~lOW, Din ~c~c~d, Plai~ltif~ end foi-caus~ of action wo~.~lc3 respectfi~lly shotiv tl~e

~aurt a~ follows:

                                    . D~~~c~~~~.~~ ~o~v~r~z~~.P~:~~~r

        1,1     .Plaintiffrequests Level 2 Discovery p~7is~aant to Tex. R. Czv, I'. i~C7.

                                           ~I,       P~,~~'~r~s

        2.1      ~'Iaintiff Daniel ~Ioar~ (h~reina~er re~er~ed fio as "Plaintiff' or "Lieutenant

W~ocl"j is a_r~sident of Catlin County, Texas

       ~.?       Defe7l~ant, ~`ity of achse~ T~;c~s (h~rwi~lafCer refez~~d to as "L)~f~nd~~l~","City of

S~e,hse" car ;                                        III.     JIJI2I5D[CTI~dN AND ~'ENt7~

         3,1       PGrz•suant to Teas Rule of Civil PrQcedtiire 47(b), the damages sau~lzt by Plaintiff

are within the jui-isdicfiit~~~a1 limits of fihis Court. Pursu~itt to Te;:~~s Rile of Civil Procedure ~47(s},

Plaintif~'s~ei~s tr~vticta.iy ~~~~ti/o~- z~jur~etive relief oyez• ~2()t7,Qt3t~ taut .trot mc~i•e than °~ 1,0(~~,0(?(),

         ~.2       Venue of this ~ctic~n is proper in Dallas County pc~rsu~nt tc~ 'I~x. ~tv. Px~~~', ~

R~~,~. Co~~ § 15:UO2(~), because a 5~.~bstantial pgs-tion ~f tie ~~;ts oX• oznissic~ns giving ~•ise to phis

lawsuit occur~•ed in Dallas CaE~nty, Texas and the I~efe~ldant resides in and/o~• ~T~aintains a

p~-inci~~~l office in Dallas Go~~isty, Teas.

                               IV,       ~+t~~~uaiJ ~ac~~Rt~v~~a o~ T~tt~: +~~sr

         ~-.1     Plaintiff Dan Wood vas a lif~lt~ng tirefi~lat~r and paraln~dic, who ll~d spent

ti~cacies wt~rkin~ in tie frc~ seryic~ in the Dal1~slFort ~Uorth area.

         ~.'~      ~i~ Deee~nl~er '25, 2006, Pl~i7it i~' was l~ir~d by Aefendant City of Sachse as ~

tii•e~ighter/pa~•am~dic. In 2007, for the tir•st dine, Defendanfi ~mouncecl open, merifi-based

proi~aotianal exami~~atians, one at tivl~icl~ ~v~s for the lank of 1 cu~enant. Ater t~stin~, Plaintiff

was pz~c~rr~otec~ to Li~ttten~~~t of Defendant's Fire Dc~artz~7cnt i~~ I~l~v~ijlt~er cif ~OQ7, Th~~-~ztlez-,

thG Pl~~izitiffreceivc:c~ consistently l~i~h marI:~ rind evaluations .n his role ~s a~1 a~fzcer.

         ~<3       Cn~~t nuing an interest that ha' ~~r t~~ I~efe~~c~~n~'s ~ir~ D~~~~i~-i~~zlt. ~'la~ntiEf s

~t~pc~i~lttncnt tivas si~l~~ly to oversee confiinuin; educatio7z anc~ t~~ainin~ fns- fire o~»t~~tions o~al~,




1'iaintit'f~'s First A~nencled P~titioi~                                                                          Pale 2
nc~t far e~erge~~~y in~~iic~:l services (E IS} ope:-atio~~s, which vas ~u~ervi~eci ~y ~ se~~~x~ate

traii~i~~g Qf~~.e~• iza fhe D~pa~•trnetat.

         ~,~      t1t ~1I tines relevant tQ fhe suit, D~1~n~ia~lt's I~ ire Chief 4v4~s ~l~i~f Dc~~tgla5

I~~F~di-icl~. Capt~:~~~~1 Rick Colexll~~n vas desinated as tl~a; Fire Qpezatit~~~s O~~ic,~r for I~~feiid~i~~'s

Fire Rescue ~e~art~nent. C4lptaiu Robert [~.nap~~a~~ vas desi~natec~ ag the EMS Qp~r~ti~ns

C~ffic.e~' at1tI al;~~ s~rvecl as the Fi~•e ~I~1rsI~all for I)c~tei~danl's l°ire Rescue 17~p~rtm~nt, Ms.

Cliexee Borzt~•age~• Leas the I~~ke~zdant's I~ire~toz• of I-It~z~~a~z1 R~sourc~~. ~ri~•. Billy George s~~~~r~s

a~ D~fel~clant's City ~Iana~er.

        ~,5       Aft~1 his a~p~~intinent in Maicli cif 20Q~, Plaintiff taizdertaok a colnpz~ehctisive

~t~alysis cif the ~~licies Traci ~i-ocedures of Defendant in an att~rn~t to establish ~ foi-~na1 ti~ainiz~g

and t~s~ing pra~z-gym. Prit~x~ to ~~is ap~c~inttn~rlt in 20{~~, ~~lainti~~'~` ~~~cl proposed a~ co7npr~hensive

training end testing program which vas never ad~~at~ci by Defenc~~nt or Chief rCendric                          On

Maa~ch 22, 2009, Plaintiff resubmitted this program to ChiefKenclrick. tin January 30, 2~Q9, tlt~

~~~o~vs~cl curricul~i~sz for t~~e ~rc~~an~ eras cliseussecl in ~ stag~l~e~ti~~, E~ut ultimately Pl~i~~tit~~'s

~z-~~c~sed curriou]ii      tiv~ again r~~ecta~ by Chief i~onci~~ck aged ~thars. Alfih~ugh Pl~i~itifi

t~eassertecl the z~eee~ ft~~• ii7~p~~G~v~znent iix a test n~ ~~t•ograrn end cu~~i~i~rilu~xi, C~~ic:f Kendrick ng~i1~

rejected the curriculum in ~1pri~ of20 9.

        ~.8       ~lsn, in tl~e ~~~1~inb of 20 9, Plaintiff pr~s~ntec~ a tauznber of ~th~r clevelc~~~~nantal

~~ra~r~~~1 proposals to assist Def'~nd~nt's Fi~•e Resc~ie Dep~3rt~nent, These incluc~ecl a proposed

c~I~~tjelapmental ~~t-o~~ra~n to l~el~ esta~~lislz objective pzoz-natic~~lal exa~ni~~~:tion standards at~cl

~~•c~cedt~t•~s, testing, and ~~ fc~~~~1ar proni+ati~i~a1 pre~~ess lc~t~ Defet~d~lrrt's Fire T~~s~iie De~iartl»et1t.

Pl~i~~tit# also proposed ~ `°c~~~iver/cspe~~~#cat" pr•ograti~, by tivllich tn~m~ers co~alci gain add~ti~~~~~

training azld l~alc~wl~tlg~ t~ as~i~k in fine c~perations~ Iii t41ay cif ~Cl(39, FiaiiZtil'F pr~aposed ~ ~`c~ne


              __                                                                    ---                     --
Plaintift'sFist Ai~1~nd~c1 petition                                                                         Pale 3
job,. one stancl~trd" policy by which all fizll an~~ pert-tine enZpla}rocs t~vc~tirld be hipec~, tr~xiz~~d, and

tested in the s~m~ manner. Plaintitf`received n~ ~~~eani~igfiil z~~a~~~nse ko any cif his ~aic~~o~als.

To the best cif I'laintif~s l~no~vlc;~~e, tl~e~~e tivas «a ~•espans~ or a~:tian t~l~~i~ ~f any Iciild tivith

regard to t~i~ cievelo~nle~ltal ~~ro~r~~l oi• di~ive~•/u~era~a~ prograu~. As ~o the `~oz~~ jol~, one

stal~d~rcl" pr~~paseci policy, tl~~ sc~ic respc~ns~ frc~in ~t~ief I~endric~'s vas an e~~a~il in ~~,~11i€;rz !xe

stated lie `'z~>p~•eeiate[d] y~u~ ~-iili~~~lce," ~uf again t~~l~ nc~ actions,

        4.7       Shortly ai~~~~ a stmt i1~e~tinb, are Ac3~Lzst Z8, 2~{~9, Chief Ket~di-icl~ ret~u~sted that

ill officers ~rc~ti~Ic3e g~aicias~ce ~nc~ is~pi~~ to lii1~~ cnnc~:l~ning a nesu "6i-~~~~~kly" repc~z-tin; ~y~ten~

r~q~.~it-~d by tl~~ D~fea~dant's C'rky ~v1~za~~~~~,

        ~.~       Ire Se~tem~~ez~ cat 2 09, after revi~vizl~ all o~ the r~parting and docu~ner~t~tion

~c~licies end prc~ccd~ir~~ cif Defendant as req~.~estee~, Plaintiff pr~t~po~ecl a ue~~y significant, ci~tail~d

rnonthIy ~~epc~rting s~st~m tv be irtifized i~ t~el~n~lant's ~i.re Peesc~t~ I~epartn~~nt, t~l~in#if[`

a~tact~ed a va~7~ty of fo~-~z1s ~t~~i check sheets that he believed ~ver~ rxls~ necessary. This pro~asal

enco~npasseci z~~quireti docuil~~ntatioc~, }•e~~orting at~c~ supervision fir both the ire anc~ EiVIS

ope~~~~ac~ns wxt~~n Uef~nd~nt's D~~artr~lent.            The s~a~~~ goal of t~iis p~~o}~os~cl ~~r~cau~l~ly or

~imolltt~ly reporting tivas tc~ fosfi~~• ac;counta6ili~y ~nci audits ~-- bath ~f ~vl~icl~ were {then}

cQi~apletciy ~.l~senfi 'from Dcfen~iai~t's ~iay-to-clay ap~x•ations.             Alfhougl~ c~-itic~l tc~ c~r~lei~ly

op~rakioz~ anci managezx~~nC, I'Iainti~t re~ei~ec~ no res~or~se i~txtil his tnc~nthiy report

recommend~t~c~n ~v~s ultimately r~j~cted by ~~fe~~c~ar~tj largely throu~ll Chief I~~ndi-~ck. T~sst~acl,

L~efendan~ cl~os~ tc~ operate its cic~~rtment ~lsing z v~g~~e, general sefi of policies fllat p~~ovicled no

s~~eci~i~. bui~lance or detail to its ~~~~pl~yees end ofti~,~rs concerning a l~a~t Qf rriatter~.

        ~.~}      ~1Et~~• l7ein~ a~k~~~ to fxat~die the trainiti~ ~sp~cts of ~etet~c~~ir~t's fi~'e op~~~extretr~cly co~3ce~~n~~t. Iti December of 2~0~), Plaintiff clraftecl a letl~r outlining his cc~nc;erns ~~nci

1•equested directian about ~~hat uJas and would be expected frt~n-z hin~ as tale five c~~ez~aticj€~s

training office• b~ca~.~se Defetldant has i•ejec#ed or not r~spon~i~d to any ~f t~l~ proposals outli~ied

lay 3~i~~~. Pecause of tl~e sei~~iti~re n~t~i~~~; c~~ this sut~,j~ct, Pl~i~a-tiff ap~ru3cl~cti Ms. Bont~~~~;t;r,

Director of I-~uniar~ I-~es~urces Depai~tirn~nt, to ask her if such ~ letter vas ziate and, ac:coic~ingly, Piaintiil ~r~.s~nterl the letter

to C~1u~f ~enclric~. In tl~e 1~tte~•, Plaintiff ~}~~cifically requested Chat h~ be ~ivec~ direction aizd a

clean sit of e~~e~.f~tions (~~r I~ inself and for the I~~partm~nt) or that Chief I~enclri~k r~l eve l~in-~

fro~~~ furtl~~r r•e5pc~nsibiliti~.s as the ~irc ~~~~rations tr~it~i~zg c~ttic;er. Agai~1, Plai~ti~'f re~~iv~~l nc~

r~spon~e from ~11itf ~I~en~li~~k r~c7r the Dep~rtrn~nt ~~~ncerninb ~~i~ Uecemb~r Iet~~r. Tie sarr~~

lack of specificity anti ciii•ectiary contin~x~ci kl~rnubllQut ?C~ l 0,

         4.I0     In Mav cat 2011, Plaintit't" again rec~irestecl tl~~k tl~e Defend~~~k p~•Qvid~ h ~~~

eYpect~tions c4l~cet~ning his roles and responsibilities as tl~a traini~i~ firs a~eral~c~ns office. I.n a

1~enia tc~ Gapt~in C~lel~iall on ~p~•~I 2I, 2011, Pl~i~itiff stated that ~e ~lac~ nc~ reel ~ti~tho~•i#y Qr

i~~eaningful ~t~li~zes by ti~lucl~ to haiicil~ i-zis jib dt14.ies, In res~a~«se to t11at, captain Ct~lez~~a~1

rec~uGstcd that t#~~ I'l~it~ti "tell khe De e~rrXcc~tt w~~at clukies ar~cl aukhority Plai~~tiff belzevecl ti~~.re

appr~pz•iate for leis po~i~i~n. C~~tain C41ez7~an also coz~tencied that t~~e Departaz~ent had placed

Fl~intiff~'s proposed training and testing pro~a~~i into ~i~~artmen~~il polies, al~tl~ot~gli the~•e was nc~

forir~~l dacumentG~tian or official a~tian eviclencin; such action,

         ~.1~     I~l July of 2{)11, Plain#i~f a~e~aeated the s~rne request, that ale be ~~t~c~vided diae~tion

~in~l agarn stressed that the lack cif cl rec:tic~~a fancl b~ricf~lnce fro~~a I~~fen~l         4.11     Even as late as July 2C~, 2011, P~laintiil' contii~ucd n~akin~ Iai~Qposals ~f ~«li~ies

and ~rtic~dur~s that u~o~~~l~i iz~~~~r~~v~ a~ca~~z~tab~~ity, tt~cu~~ez~tati~t~, t~:ax~ning, G~zxci ac~minist►•ation

~a~the De~~~-tax~~i~~ The D~~t~rzcl~nt'~ r~sp~z~cied ivifil~ c~ntin~ed sz1e~~~,

        4.12      1~i Se~tembei~ 2011, Plaintiff tivas ~~ssi~~ed tc~ v~ t]ie c~f~cer in ehar~;e of

I~ef~Yzd~u11:'s `~~3„ sl~i~i.    tlt~cier st~nclai•d o~~rat~a~ procedu~~e~, De~~t~c1~~~t's F'~re I~c:scc~e

I~~;~~xrfi~neizt rotaf~d skin ~~ersoz~nal on a t1~z•~e clay system, utilizing. an A, B, and C s.Cxift,

e~te~;tively mennin~; personnel would ~~~ik every third day.

        4.1 ~    L)c~fen~lant's persa~~rzel sup~avisivn a sl~orild be try{ir~ec~

~n~~or su~ervisect.



Pla s~ti:FPs First Elniendeci Petition       -              —                               —              P~►~;~ f~
         x,17     C~t~ Frici~;~, ~~~~eT3~~er ~1, 20t 1, Plainti~t~~ a~~-ived~ to 1vo1•k ~t ~tatio~~ 1, ~11~i°tly after

ar~~iving, he hea~~c~ a ~iisturbrz~xce DLit i~~ the a~~para~tus r~~zi~~ ti~h~rc; afl k~~ equi~,i~~e~lt and v~l~icles

~v~z~~. located. Plaintiff:thin ~~•c~ceecle~l to the apparatus ream ~iticl {~auncl Y1r, dreg Finn, ~~ ~~zrt-

ti117e ~~artunedic/fi~~efighter with Defendant, in a highly frustrated an~i agitated stlte=

         x.18    i~Ir. Fenn indicated that, during: his ir~ventoly and i~estUcking of t1~e ambuia~ace at

Statio~l 1, lie I~~cI noticed tl~{~C there wsrc expired, inadequate, and inissin~ 7n~;dication~, 1~Ir.

Fe,nt~ st~t~cl this lzad llap~~encci on s~.ve~~al ~~•ic~r nccasi~t~s, as we1L Mr. Fenzl indicated that lie

wad ~rc~strate~l a~~cl tired ref ~a.nsistentl~~ nc~tin~ t1~~s~ pr~l~ler~zs aric3 het, I)c~f~nriant's E~jI~

opei~ltic~ns s~ipet~visc~rs never ~~iciz~essecl car cgnected the~~-~, NJ~'. Fenn tk~er~ ~t~tecl ~vc,~'c~s k~~ the

~;f~~ ct of"I c~mlc~t clo this ~nyz~~c~re." Plaintiff ori~il~ally ~u~d~rstt~oc~ Ar1r. Finn tc~ be e~}~ressinb

his fr~istration, ~s he had dof~e ~za prier o~c Feni-~ to ~•e~onsidei~, but Mr. F'e~in decIiued.

        x,20     At this ~vin~, as t1~e c~mmai~cl afticer can duty, plaintiff ~va~ cocifit~ntecl witi~

several serious i~su~s. First, he nc~w hack an an~billanc~ gut cif servio~ b~c~i~se it c(id not have t~~~

prapc~• staff=~i~~g ~~caus~ ~f i4lr. I~~nn's ~.in~:~pect~d resignation. S~c~nd, Plainki#f ~v~s aware ti~~t

i~lr. ~`ex~n ~1ad nit ac~rlress~cl a~-~c~ i•~~r~eclie~ lh~ e~pir~~, anadecluate, a~1d n~issir~~ r~nedi~atic~ns l~~

previously c~i~c~av~rec~.       In additic~l~, ~se~~er~l of ~'(~~intift~s otl~~~• daily cl~ecl~s rea~zai~~~~l



1'lai~~tifl's First Arn~rlded P~titic~n                                                  ~               ~ Pale 7
outstanding. Ali of these sitaiations put patienfis and the citizens of the Defendant at risk., Undez•

both ~t~te and federal law, Plaintiffivas required, as a cez~tifieri paramedic and officer, to remedy

these situaYzons i~nme~liately ax~c~ without delay.

        ~:Z 1   Because of an inadequate stack and inva~tc~ry at Station 1, Plaintiff their contacted

Station 2 a~~d asl~ed theta to conduct a full and complete inventory ofi then• arn6ulance, all fhcir

z~paratus, and their stock ro~nz. Plaintiff also begin searching for a rcplacelncnt for Iv1r; Fein.

During the inventory and restockiza,; of tli~ apparatus, Plaintiff iocat~d suffzciant su~p~ies at both

~tatic~n 1 ~nc~ Station 2 to ~~iequately supply both ~ml~ulances. Plairzti~f izn~~l~c~ately notified

Captain Col~inan, ~~vho was in charge of the inventc~~•y of the noted instifficien~ies, and requested

him to do ate e~nez°ben~y order of supplies. Handling the orders and inventory ~~as isot part of

Plaintiff's normal and daily job responsibilities, instead, these matters were the responsibility of

Captain Coleman.. tit that tine, Plaintiff slid not address with Captain Ct~leman the reasons)

~vhy there ,vas such a sign scant deficiency of supplies,

       4.2?     ~'laiz~ti£f vas also able to locate a substiitute for: Mr. Finn, anti, as an officer,

oxd~red the substitute employee to Station 1 to assist in staffing the ambulance.

       x.23     :During this tine, Plaintiff was alerted by ais employee of tl-~e Defendant that N1r;

Fenn posted a message on lzis Facel~ool~ account to the effect of h~ had. resi~~ecl from tl~e

Defendant, and that he, Fe~lri, no longer desired to work khere because of the structure. and

m~na~ement of Defendant's ~1VI5 system, Plaintiff then attempted to contact 1VIr. Penn to

insti-uck hi~a t~ ~etr~ove the st~tementfrom Fa~ebook.

       4.24     On or about. tk~is time, at ~ppro~i~nately 3:~~ 3.m,, Pl~intif~ was approac~~ecl l~~

C~pt~iil I~n~p~~ge ~vh~ haci also becorr~~ aware of .the ~`acebook past ing. Plaintiff ~let-ted

Captain Kri~p}~a~e that ivlr, Fenn had twit approximately tine hour ~i~d fifteen minutes prior as 1


                                                                                                   _.—.
Plaintiffs First Amended Petitzoi~                                                             Page 8
~~xai~~~dio jai the Dafen~3~nt, b~c~us~ Captain hna~~~~~~~ 4vas the o#~c~r in cll~rge of DtF~r~da~ii's

EIVIS ~I~eratic~~zs. Plaintiff ~a~je Captain I~nappa~;e a E~rief desci7~ti~z~ cat the issues r~i~e~l by 1Vir,

Fenn, the pi-obleans that P1~~intifl l~~cl person4~lly dbs~~°ved that mo~•tii~7~, end Pl~il~tiff's la~~~lxaec~

and c~ntinuin~ ef.'fc~i~ts t~ co~•r~ct atl tlae issues. ~apt~in Kna~~aage then directed P~aitZtiff to

1j~~apa~~e memo~•andum and sum~~~ai~ies flf ~h~ issues l~~ oi~serve~ as soo~~ as possible.

         ~.~5     At ap~roxi7nately 1t~:02 a.in,, I'laintiEf sent Captain [~r~~ppae videci

this ensail. ~~a the email, 1Vtr. ~'e~7r~ stated that ~~e was eesibning d~i~ to a "lack of ~c~ount~a~iiity

and ~~~o~essic~n~.lisir~ with how thc; Ei1~~S side is Ia~.~ncllccl,,." ~r3~-, F~i~n t-el~y~.ti his frustration ~,v~tl~

p~~ior instances t11~~k were unaddres5ecl and tl~e cl~t~ er of ex~ait~~~l ~nci missing ms~clic~tions,

ii~cluciil~g "coi~t~•olle~ na~•cotiic5>" Mz•. T~11n coilr~let~tl aiis eivail by stati~xg that h~ lead ~l~d ~



Ptaintift's Fi~•sC Amended Petition                                                                           Page.
foi-n~~I e~inl~l~ nt against tl~c D~f~nc3~~~xt lvith t11~; `T'exas I?epai-tinezzt of State Health Se~~✓ cis.

t~Ir, F~ruz ~~atec~, ran~lttm.

          ~.~4~    While preparing l~i~ me~z~oranc~ui~~ Pl~~ntiff ~eaz•necl that his fihift had ~Isc~ failcci

to properly ~~~~l~lete ce~~tt~in ~~a~~ei~yvo~•k 1•elltii~~ kc~ ~-? ~ria~~ t~ 5c:~~teml~er. .~Itl~~~i~h rlc~t



Plaint El's rust Amended Petition                                                                            Page 10
orc~~rer~ or instr~ic~ed by C~~~tain I~nappag~ to dc~ sa, Plaialtiff inilud+~d this fi~iclitr~ in ~u~

zneznaranc~u~» iii ~~r1 etf~rt to be c~,~~~plete, a~cuY•afie, ~1~d to fiii~tlle~~ the best interest of Defericl~1lt's

Fire Resc;~x~ Dep 4~1i

~1lemoianduiils ~~r~~~e tu~7~cd in to ~~l~f~in I~Zap~~a~~, p~~• has orders. I~l~~intift then clisct~ssecl ~uifih


                                              _ _                      _._~.    .______              .__._.._
Plaintiff`s First f~metlded Petition                                                                            Page 11
the ~ Ship at ~tatir~n 2 the varigus problems hc~ 1aa~1 ol~se~vect i~e~~.~•cii~~~~; riocuznentafi~~i~ fvr all

shifts,. the tack Qf i~nventc~ry axed medic~~ion ct~7~trols, end c~th~7• de~Fci~ncies. ~I»ci~call~,

Plaintiff asked the C Sllif~ tivlly tl-~cy had not ~l~~~t~;d 1~ilr~ or Lietrt~natit'vVillou hby t~ any ~f the

pzoblei~ls n~tz~;~,c~ cc~n~:er~ain~ B SI1i~t, and tivhy t1~ey thexnselv~s 11~~ci not pxo~eriy liaz~~il~tl

doc~.lment~tic~n and other natters,

        4,3~     ~t t17~; tii~-~e of tll~ incident, its tivel( as cit~1-il~g the "invc;sti~;ation'' that follu~vcc~,

Chief I~.~ndi•i~:k way out of t11c c~trnhy, ~ltht~u~;lz he vas p~•c.sut~aa~aly natified by C~~~t~i11

I~n~~p~,ge {a~tinb C.hxef at khe ti~n~) Qf a ~otn}~la tit that t~ac~ basil ~ile~ by Zv~r. Fe~r~ a~ld a

pot~nti~l si~;n~fi~ant ong~in~ inv~~ti~ation th~~ ~r~s IQ~~ninb by the Texas Departi~7ent 4f State

~Iealtlz Seruic~s. l~Janetl~eless, Chief I~enciricic ciicl not return to wu~~lc until September 2G, 2t?11.

In the i~st~ri~n, despite fi11e serious a~ld sys~cmati~; tailur~s (ncludir~~; vi~l~tians of stake anal

federal Ia~~) nt~ted b~y Plaintiff a~ic~ relayed to Captain Knapp~~~, as ti~~s~ll ~s ~ pote~Ci~~Ily

catastrophic st~t~ itivestibation, Chief K~isdrick ~Ilowed Capf~in Kna~~page to re~n~i~l itz

complete c~perakional cc~ntr~l ~lI7cFcndant's Fire [~e:scLl~ Depart~r~er~t.

        x.35     Un or• al~c~ut ~e~~t~~~~~b~r i 1, 2U1 I, ~~~r tlX~ ar~structians ar~c1 r~iY~ectiaz~ n~f tl~~ i~lt~i~iil

~`zty Mana~~r, ~~~~t~in ~~a~~ag~ l~ega~ an z~l~~ini~i~~rkive inquiry end investigation based ~n the

:;cdrnplaints aid #h~ resignation letter of Greg ~el~~," After reviewiz~~ k~ie ~~nen~~~•~nc~~tn~ aricl

inforn~~tia~z stz~pled by Pl~inti tfi; ~vhieh inclic~tecl systematic €ailu~•es by over lifteel~ ~arain~dica

ei~l~loyeci ley t1» Defendazit as well as a corzzplet~; ai d utter• f~ilurc of Captain Coleman and

Captain I~.na~pa~;e to pro~ei•ly razz aid ~p~zat~ the E1VIS and su~pl~ syst~x~ of tl~~ T)elc~l~cl~~~~t°s

Firs; IZesc~ae Deptjrti~~ent, Capt~i~~ I~nz~apa~e then met with Captain Cc~len~a~1, h~Is. l3c~ntr~~~ ~r, ar~d

tie D~f~i~cla~3t'~ pity ~t~orri~y. Its Cl~~~t me~tin~, ~~v}~i~~~ ~cc~.xrred ~n or about 5eptembe~~ l?, 2~"1 ~l,

the baup d~~;itl~d to pla~;e PlccircPi 'can paid a~~mit~i~tr~~live leave bebii~i~i.r~g Se~,kenl~~r 15, ?t)1 1.



Plain~ift's t~ir~t ~1i~end~~ PeEition                                                                         I'a~~ 12
         x.36     Can Septeinbei• 13, Plair~tit~ stopped by Station 2 to n~pcct tht stat ate just as he

llacl on S~~~ternber 10'h. Plaintiff noticed the ~•e:~uii•ecl aml~ul~nce ~hcck shut ~v~ts miss n~ from

fhe lad, book, Plailititf fo~ind tine of the t~vc~ p~op1~ assi~ied tc~ the st~tic~t~ the clay k~wfoz•e,

Sfie~-~~~onte Brooks, in t~-~e parking lot anci ~skecl him about the missing ioi7~~. iVt~~. Broc~al~s 3ssur•ecl

I~laintifi'th~~t he completed t1~~ sheet, dro~~~~ed ~~zs 1~el4ngi~igs in t(le ~arlcii~g lit a~t~i ~v~~~t to t~~e

log b~c~k. 141 . Broalcs stared in disbelief at tl~e missing document and a;ain assured Plaintiff he

had co~a~~~lete~l at and but it in tl~e t~u~lc the ~no7•Iling before. PlaintifF o~~~iered l~ixn to ~•e~lace it,

~hic~~ lie did immediately. Mr. Broc~li~ slated that t~a~r~ tivas a pos5il~ility that ~~~~~in Kn~p~age

might lz~~e taketl the shut b~ca~Yse Crxptti~~er~ ~>rovid~d to Plaintiff at a~7y time, Ca}7fai~i I~nappa~e's handli7~~ ~F the inv~:~ki~,~i~ou ~w~s iz~

c~irecf viola#ion a~'Te~a~ lam and of the D~Ferldax~t's ativ~z in~e~~nal policy t`e~;arclit~g ir~~~estigatio~s

and co~ml~l~ints,

        ~,4{~     While PlaintifF was oi~ ~di~aini~tr~ti~r~; leave, the De~etad~~rit l~e~~n ~,vholesaI~

x~evisic~~~ ca" ~nanyaf its. sta~da~xd o~~~~•          ~6.~3    Charge a~~e st~tt~d teat personnel taz7cle~• Plainti~'f i1a~i f~ lid to properly con~~lete

their ~:~m~~-~unic~~ti~n labs, check ~~eets, ~ncl inventories. Alkl~c~u~;~ ~~a~ze azlcl uncl~:ar, thy:

alleged viol~ition Ley Plaintiff iTe~;arding these natters vas ap~at•entiy a failure to pi~o~~e~~ly

SU~3~TV1S~, bas~;~i ~n   gen~~~al i~n~pccif~ed polices.

          -~.4~    Charge ~I'dva Zlle:~et~ that Plaintiff ~~-~a~~ inapprop~iatt; st~t~ments at Station ~ t~

the C Shxft~ ~n Sept~xnber 1 Q, 2C~ 11. This charge i~7ciu~~~r1 quotes that Plaintiff hacl s~~~~p~s~clly

marls stzt~rr~e~~ts about lie w~sis "tinder the bus" ~~nci/or that he "will clra~ ~veryos~e under with

hint,~~

          ~,~5     Ch~~r~a Tlare~ al.le~;cc~ that Plaintiff had tailed to p~~op~rly ratify his adt~Z ~iistrative

st~tf ar HR al~aui the resi~natz~i~ of G7~eg Fe~~n ~c~~ ause l~~ delayed one ~lc~u~- an€3 fifteen miixutes

I~~Ilo~vin~ t~ei~i~'s resi~iiatzot~.

          4.~G     C~haz•ge Four ~~leg~d that Plazntitf had im~ro~er~y lzandle~i ne~v er~~~loye~ h•~ ring

~d testing for EMS pexsonnel, as well a~ EN1~ cozltinuizag edt~ca~ie~z~ and cert fzcatioi~ yards.

          x.4'7    Chief I~en~rick prc~videc~ no witness stat~mer~t, attit~avits, or other suE~stant ating

docuin~nfs ~vi~h Eris October ~~ 1, COI 1 email. Li~k~~~s~, the o~~~y :`c~atn~lai~t" re~'erei~~~e1 or

att~c~ed by Chief Kendrick vas t11~ email coil~r~unic~tioil from Mr, F~n~~ Mated Sc~teinb~r ~,

201.1. C13i~~f I~~~xcirick ~•eferences tl~~t email and cl~scril~~s it ~s a `~eanl~laint" that si~bst~nti~tes

t~» m~~na~•an~um aticl inv~stiga#ion, At khe caraclu~ion ~f his mernox~ncfum, Chi~~ I~~r~d~•ick

reeam~end~cl that Me, W~o~i ~~ ter~llin~ted and sit a date for Plain~i~'fs ciiscip~inaiy ci~nferenee.

          4.~-~'   Over the next several days and w~;~lcs, Plai~ztif~ a~ic1 his ~ou~lsel re~ea#e~lly acivi~~d

the Dcten.d~~7t tl3~t P1=ainti#f nc~t t~~et~ provided pr~~ei• ~Ic~cunieiltatioti, iil~;luc~iiig a si e~ ~vritfi~zx

cc~rnplai~t by ~ c~~r~plainin~ inc~ivi~di~al, as re~uit~~~~ by Texas l~u~. ~~1c~ncu~ne~~tati~~t or witness sfat~~nent~ had bee~1 ~~rov°iciecl to hizn in rGs}~c~ns~ to the allc;g~~tic~ns set

fartll by C'I~i~F F~~:ticlrick, a]st~ ~s t•ec~urecl by Tct~is lativ.

         ~.~9     ~3~lore ar~cl after Cctc~ber 21, ?O11, C~uef Kendrick, G~ptain Coleman, Ctap~ain

Kr~appage anc~ ~th~rs en~a ecl i~ end unclei-took ~ conspiracy acid cover-i~p to retroactively justify

th~i~ actions a~~izlst Ivor. ~Wvod. ''his inclu~ie~ sQlieitir~;false s#~t~~ments ~ronl inulti~l~

ei~nplc~yees cif thy: Def~ncia€Zt ~e~a~-cjing Plaintiff, €~li Qf F~r1lic~i obtai~iecl ~fte~~ the issuance of Claiefi

ICe~dricln +(~et~abes~ 2~, 2011. Whip. the substazl~e of the c1~a~•ges was t(~e same,

Def~nd~t~~t ~k~e_n at~~t~p4~d to h~v~ Ga~tair~ Ki1~p~a~e s~gr~ the ~-~~~n~+aza«t~cl~n to justify zt as

cr~i~pl~in~ u~d~~° Cl~apt~r 61~ of the Texas Gov~r~~ment Cole, I'c~win~ full ~ve11 t}1at their

earlier• ~ctioils hzd bee~i in violation of Texas lativ, the Defe~~clants atteinpt~d to remove Nir. Finn

a5 the; ct~~n~l~~itlant and subskittife Captain I~n~rpp~.g~tY tvrongl'ul end ct~irspiratorial a~;t tzncier

Texas ltl~v in air s~ttempt to deprive I'laintift of due ~~•ocess and legal protections afFordecf uncles

the Gover-~~a~~~t~~ Code. 1'~Io~~~~l~eless, D~~ancla~lts main fai~~d to p~ovid~~ aiay 131ea~ningfiul tivitl~+~ss

~tater~n~n~t or ~fti~avits from at~y cQ~nplaiil~i~ig employees resulting fio~n ~hc i~1~t~rn~l i~~vcsti~atic~i~

by Ca~~tair~ ;Kn~t~~~age.




P3aintiff"s Fit':~t Amended Petitic~~~                                                                    P{~~~ 1fi
         x.52    Througlic~nt this process, the Defendant intentionally anchor recklessly placed

Captain I~na~page in clz~rge of this investigation zncl allowed hitn to generate a false

eo~nplaint(s) against the Plaintiff knowing that the e~inplaints set foi-tli by Mr. Feign specifically

and directly aciciressed only the conduct of Defendant, Captain I~nappage and Chiefi~.endrick not

the P~aintif~ Defendant ir~tentio~a~~y and/or recklessly placed Captai~a tCnappage i~a charge of

this investigation so that he would protect himself and/or Chief I~enttrick from any criticisrza that

agose fiom M~•.Fenn's email and ca~nplaint against t11e Departiizent; Chief I~~r~drick, anc~ Cap#ain

Ks~~ppa~e,

        4,53     The ultimate goal a~ this- ca~irse of conduct was to fi•am~ the I'lainti#~ as being

i~espos~sible ar at ~'at~~t for tk~e issues that he i1i~~overed and meanoz-ialized to Captain I~n~:ppage

and to Ck~ief ~etada-ick, in~:luding previous repc~~-ts that d~mozis~ratecl fundaizzental, systematic

failures involving nearly 75% of persannel in the ~'az•e Rescue De~arfunent end 100°fo of the

officea;s, in~l~idi~lg the Chief of the Defendant. Tn this way, Chaef Kendrick and Captain

I~3appage could retain their dower aild control ever the Department aiad the Defe~id~nt, and the

D~pai~ttnezzt could ~.ttearlpt to ~ili2liinize or avoid c3is~, p1~~1~ fr~in any outside ageiii,ies.

        4.54     No eornplaint was ever generated or filed by the Defez~clant against- any otll~r

officer, nclt~~~nb Captain Garman, Lieutenant Willoughby, Captain Knappa~;e, or Chief

Kendrick —all of ~vho were equally or mare responsible fi~~- the failures alleged against the

Plaintiff. Nonetheless, Ply ntitf tivas ultimately t~r~iinated ti~Iiile these atlYer officers and C`ilief

Kezadric~ received absolutely no discipline whatsoever from the Defendant.

        x#.55    After• receiving notice fi•oln voth Chief I~endt-icl~ end fiom captain T~nap~age khat

the recomenti~tion was to terininat~ Plaintiff, I'laintif~ attcn~~d his. disciplilaaxy co~~feienc~ in

accordance tivith the regi~irem~nts of Dc;fendant's policies and. ~1•ocecltat~es: ~1t twat conference,



Plaintiff's First~nended Petition                                                                     Pale 17
Plaintiff outlined his response t~ .each. oi~' the chor es and hoGv 17is fii7ng ai d terxzainatinn was

i~njusti~ied under• Texas. law and the facts presented.               Chief Kendrick follotiveci his

recornxnendatioxl ailt~ that of Cap#ain Knappag~ to terminate the Plaintiff.

        x.56     Following the terrninatic~n, Plaintiff then exercised leis right and appealed the

decision to the City Manage•. Plaii3tiff anci his counsel attended tl~~ appeal before. Mr. Billy

Geoxge, the City Manager on ~~anday, Noveln~rer 28, 2011. Chief Kencli~ck, ~rls, Bonti-ager, the

City Attorney ~ppea~~ed on behalf of the Defendant. VIr. George xan the meeting and told

Plaintiff that he or his cotlnse] could ~~'eserit matters t•csponsive to zacl~ charge.

        4.57     When I'laantiff and his counsel began pr~sentiz~~ their ax~u~nents anci authorities,

an s~vel~al occasiflns, Mr. Gorge unil~te~~lly annaunc~cl that he ~vou~d refuse to hea~~ certain

positions. For ex~inple, P1aii3tifP azld leis ~ounseJ arbt~ed that Pl~lintiff was being tei-~ninated for

nc~~ supervising in a specific znannez, ye# the prior policies at~d procedures clid not ~rovicle hires

with any authority, direction,. or requirements to so si~pei-v ~e. P1lintiff and his counsel argued

khat the best evidence of the deficiency and lack of specificity of these policies was the fact that

the D~ tndai~t amended, alter~cl aiicl revised the sane policies ai~~r September 9, 2 11. Mr.

Ueorge refiis~d to hear those positions and stated he vas unwilling to consider any changes i~l

policy in liis derision making prgcess, even though Plaintiff~ main eantentio~~ was a i•etua~ctive

application ofthe new policies.

        4,5~    Ply ~itiff and his counsel argued that nu other ein~l~ye~ of t~ze Defendant hack beeiz

tez~ninated ~~~ept for Plaintiff, incluc~in~ all of the unt~erlyinb individuals ti~ho tivez~e directly

responsible ftir completing the paperwork a~1d failed t~ coo so, Tlzer~ were ap~roxi~3~ately si;~teen

to eighteen paramedics tivho h~~ f~il~d at this .task and, izi most instances, these individuals

received written of verUal ~°ep7-imatids. 1'laintif~' anc~ his counsel asked M~~. George Ilo~v it tivas



Plaiilti~f's First t~l~zencied Petition                                                        Page I$
}~<7;~sil~le tl~a~ ~'(aintiff, as ~ s~i~~;ivisor, vvc~uid Ise teri-slinatecl, yet the inclivid~~als ~vhc~ tivere

d~x~ctly responsible far com~~leting the Task Gve~•~ nt~t? Ivlr. Gear~e's r~spt~zase to this ar~~~►~~~l~t of

ciis}~~~c~E~~rtion~te c~Iis~:ipline tivas ti~rords to the effect that "~~e ~vc~ulcl have to b~tsic         5.C~     D~s}~it~ ~'laruti~'1''s r~c~t~~sts, l7ei-exltlant prt~videcl ~"laiutiFf ~Zo signecl cor~lplaint

t'rvn~ N~~~. ~e~~~~, no vvitzYess state~~e~~ts, ~~oi• any affidavits si¢ned arn-~ s~varn to by and individuals.

Pl~iintiff specifically articulated tc~ Defendants, o~~ niulti~~le oceas~orzs, his ~r~;ibility t~ <7slet1uately

reply a~zcl respond ko the cl~acges ~resentect, bec~~;se he .had no taehial ax' url~ierlyi~~~; bads o~

kr~hwledge of the charges fi•ozn azay ~c~zn~I~i~in~; witness.

        5,7       Plaintiff would state that DeFenclant I~as ~ailed to con-~p~y with the rnatic~atoi~y

provisions of Texas Govei-nn~~~at Code ~ 61~.Q2~2, et seq. These p~•ovision~ s#ate in pert the

d~scr~lin~ly as tio~ "~Zay nr~t'° be t~lce~~ ~g~itl~t a tirt~e of~cei tivi~hoi~t such a ~igtl~~ cc~~n~al~itzt,

        S~~       Cl~i~f Kezldric~ hacl a clean anal unambiguous duty to refrai~~ fcotn azly disciplinary

~~tio~ a~~inst Plaintiff w~~n tll~ soli '`c~snplai~~t" relied an by hi~n #a s~tis~y ~l~e foregoing

sec~i~ans vas ~'~ptain I~nappabe's ir~tei=nal re~ol~t an~i nt~tic~ ofpote~ti~l di~~ip~fn~~y action.

        5.9       Plaintiff is entitled to have tl~e disciplinary action withdrawn anti set aside ~nci to

be ~•~s~arec~ ~vit11 hill back pay, beiicfits, and othe~~ damages 3~ a result of Defenclal~t's conduct.

                                 VI.      1~A1~I         G.~      Plaintiff would sll~tiv that tl~e c~nciuct of Def~ndar~t c~n~titutes bc~tlz i~~~Ii~~ and

,~a~s negligence as thflse te~n~ are detu~~d by T~~~s law and, entity Pl~~ir~~iff tt~ r~cav~r fron-~

Defe~~~~nt ~~em~~I~-y cIail~~ge~ ire atna~ralC and c~~araeter as m~~y b~ i~ec~s~tuy to ~unisl7 this

Ue~c~~da~t acid to defer othe~•s of sitz~ilarly la~~less incli~iatic~ns in ~~~e fiitur~.

         6.5      S~icl~ items ofdaznagcs have ~ v{zlue well in excess of the inin n~~~~n jurisclictionaI

limits o~E~fi~ie Court,for which same Plainti~:~ hit=e ~~~c~ now sues.

                                      VIi.   Coi~tvl°~~a~~ts I'tz~~~:nENrz'

         7.1     All other candition~ ~prece~lent to the fling ofthis suit 1~ave oocurre~i or have been

szcis~ie~l,
                                                       -1   •.

         4VHEREFt~RE, I'REMtSES CO~SID~RED, Plaintiff prays that L~efe~~clant be sited in

terms of Ia~v to appeal• and answer hercizl ~ncl t~iat upon final tf~ial, Plaintiff 11Grve ~rzcl recover

jucl~rnc:nt against Def~nclant fc~t• all c-fam~ges inc;ui•red by him, fo~~ attorney's tees incL~ned by hin~,

for 11l costs cif court, for pre. at1t1 postjiid~nent interest 1t tl~~ maxi~niam lauvfial rite, for

injtznc.tive r~Iief antl reinst~.~~menfi, and f`or such other further relief; wl~et~er g~ner~I ~r s~e~ific,

va~~~l in law o~- in ec~uity, tc~ tivlliclz Plainkif~ nay sho~,v himselfjtastly entitl~tl.




                                             -___.._~—_~_.~-            ---
Plaizzti~~"s ~'i~'st Ai~~~nd~d Fetitic~i~                                                         Page 21
                                                             Respectfully sub~raittecl,

                                                             ~~'RE L.44V C}FFIC~, ~'.C.

                                                                                                                                ~,;~~
                                                                                                                           .-
                                                             Thy.          ~>~' ;~~f     _j~''~
                                                                     +~.. REST ~'H~7~.    I2F:
                                                                     State Bar No. 20361   ,
                                                                     ~S~ciLtif3~f 1Ct;.Gr~IT2


                                                                     State Bar No. 01473Q00
                                                                     t)s1y1.~5;t2.?~iYi`~~~~ll~b'Ca~~C~.Cd~I71
                                                                     13~,i~dJANIIt~' ~. YELV~I~T~
                                                                     State Bar T`it~, 24084132
                                                                     ~~~:,Yb~~`!~T'k~Tl lT,? ~l YI~~S ~ ~t~~tt? ~~lt;£.~.t~C3~~1
                                                                     ~~~`~ B~~~Wc1~J ~t'1V8
                                                                     ff~t~C~~SflTI, ~'~' ~~~~1
                                                                     ~~2-991-2222 {Telephone}
                                                                     ~7?~3°6-0{J9~1 (~~~tcsii~z:lel

                                                                    ~•                 ~•




                                                      C~RTI~I~CA'TE O~ SERVICE

         I he~•eby certify t1~at a true and co~•rect copy of the abt~ve ac~cl fore~oi7lg c~ocurn~nt has
been se~~rec1 en7ail a~1ci aria cc;rtit3~d 1-~~ail, r~tu~-n receipt ~•e~~uestc-d tin tl~c; below cQ~az~sel of record
an ~}~is, the ~(;~'clay of Ap~•il, 2t~1 ~.

         Robert Mari
         1`I1:2~I'1S~t?lt1t113S~clt'11i~;T`.Ct~17`i
        IYlarigny f1. Lanier


         3710 Rawlins treat, iiite 155t)
         Dallas, Texas 7521




                                  g                                                            ~          ~                        g
Plai7~tiff''s First ~~n~ndeci I~etiti~n                                                                                                Pale 22
~~   ~~
                                  CAUSE NO.DC-12-00218

DAN WOOD,                                   §      IN THE DISTRICT COURT OF

       Plaintiff,                           §

vs.                                         §      DALLAS COUNTY,TEXAS

CITY OF SACHSE,                             §

       Defendant.                           §      298TH JUDICIAL DISTRICT

                    PLAINTIFF'S SIXTH AMENDED RESPONSE TO
                     DEFENDANT'S REQUEST FOR DISCZOSURE

TO;    Defendant, City of Sachse, by and through its attorney of record, Robert Maris, Maus &
       LAN~x,P.C,, 3710 Rawlins, Suite 1550, Dallas, Texas 75219.

       COMES NOW,Dan Wood,Plaintiff the above-entitled and numbered cause and pursuant

to the Texas Rules of Civil Procedure 194, serves the following Sixth Amended Response to

Defendant's Request for Disclosure,

                                            Respectfully Submitted,

                                            AYRES LAW OFFICE,P.C.


                                      By:
                                            CHRISTOPHER S~A~12FS
                                            State Bar No. 24036167
                                            esayt~es(uayresl awc~fitice.com
                                            R.JACK AYRES,JR.
                                            State Bar No. 01473000
                                            ijayres(i~;ayrestat~roftiee.com

                                            4350 Beltway Drive
                                            Addison, Texas 75001
                                            Telephone: 972.991.2222
                                            Facsunile: 972.386,0091

                                            ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S SLXTH ANIEND~D RESPONSE TO DGTENDANT'S REQU~SI'FOR DISCLOSURE            PAGE 1
                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and coi~ect copy of the above and foregoing document has
been served via certified mail, return receipt requested on the below counsel of record on this,
the 5th day ofNovember, 2015,

       Robert Maris
       M~ztzs & LAN~x,P.C.
       3710 Rawlins Street, Suite 1550
       Dallas, Texas 75219



                                                   C istopher S, Ayres




PLAINTIFT'S SIXTH AMENDED RESPONSE TO DEFENDANT'S REQUEST TOR DISCLOSURE                PAGE 2
                                 DISCLOSURE RESPONSES

(a)    the coi7ect names ofthe parties to the lawsuit;

RESPONSE;

       Plaintiff believes the patties are coz~ectly named.


(b)    the name, address and telephone number of any potential panties;

RESPONSE:

       Plaintiffis not aware of any potential panties at this tune.


(c)    the legal theories and, in general, the factual bases of your claims or defenses;

RESPONSE:

       Plaintiff Dan Wood was a lifelong firefighter and paramedic, who had spent decades
working in the fu•e service in the Dallas/Fort Wot~th area. On December 25, 2006, Plaintiff was
hired by Defendant City of Sachse as a firefighter/paramedic and less than one year later, was
promoted to Lieutenant of Defendant's Fire Department, Thereafter, Plaintiff received
consistently high marks and evaluations in his role as an officer and was designated as the "Fire
Training Officer" for the Defendant's Fire Department.

        Despite his many requests for and attempts at detailing what his specific roles and
responsibilities were to be at Defendant's Fire Department, Plaintiff received no direction fi~om
his supei7ors, Defendant had no polices or procedures in place that would unprove
accountability, documentation, training and/or administration ofthe Department.

       On Friday, September 9, 2011, Plaintiff an-ived to work at Station 1 where he was
assigned to be the Officer in Charge of Defendant's "B" shift. Shortly after arriving, Plaintiff
found Mr, Greg Few,apart-time paramedic/firefighter with Defendant in a highly frustrated and
agitated state. Mr. Fenn indicated that, dui7ng his inventory and restocking of the ambulance at
Station 1, he had noticed that there were expired, inadequate, and missing medications. Mr.
Fenn stated this had happened on several pi7or occasions, as well. Mr. Fenn indicated that he
was frustrated and tired of consistently noting these problems and yet, Defendant's EMS
operations supervisors never addressed or coi7ected them. Mr, Fenn ultimately resigned that
day, stating he no longer desired to work for Defendant, as doing so inay compromise his
professional licensure,

        At this point, as the command officer on duty, Plaintiff was confronted with several
serious issues. Fu~st, he now had an ambulance out of service because it did not have the proper
staffing because of Mr. Fern's unexpected resignation. Second, Plaintiff was aware that Mr.


PLAINTIFF'S SIXTH AMENDED RESPONSE TO DEFENDANT'S REQUEST I~ORDISCLOSUR~                   PAGE 3
Fenn had not addressed and remedied the expired, inadequate, and missing medications he
previously discovez~ed. In addition, sevezal of Plaintiff's other daily checks remained
outstanding. All of these situations put patients and the citizens of the Defendant at risk. Under
both state and federal law, Plaintiff was required, as a certified paramedic and officer, to remedy
these situations irninediately and without delay,

       At approximately 10:02 a.m., Plaintiff sent Captain Knappage a formal memorandum
outlining the resignation of Greg Fenn, as well as Plaintiffs actions to request IVI~. Fenn to
remove a certain Facebook posting about his resignation.

       While conducting the inventory and examination of all matters on the morning of
September 9, 2011, Plaintifflearned that there were a number of expired medications on A-1 (the
ambulance at Station 1) and A-2(the ambulance at Station 2). Plaintiff reviewed the books and
records of each station to detei~rnine which paramedics worked on those ambulances and why
they had failed to note the expired nature of the medications and/or replace these medications.
After conducting an examination of those matters, Plaintiff then presented a memorandum to
Captain I~nappage at approximately 11;30 a.m. concerning the expired medications and the
personnel working on them. A supplemental meinoranduin was to be provided later that
afternoon.

       On or about 12;48 p.m., Mr. Fenn sent an email to all personnel in Defendant's Fire
Rescue Department. Ms. Bontrager, as Director of Human Resources, was also provided tkus
email. In the email, Iv1~. Fenn stated that he was resigning due to a "lack of accountability and
professionalism with how the EMS side has handled,,." Mr. Fenn relayed his frustration with
prior instances that were unaddressed and the danger of expixed and missing xnedzcations,
including "conholled narcotics." Mr. Fenn completed his email by stating that he had filed a
formal complaint against the Defendant with the Texas Department of State Health Services.
Mr. Fenn stated,"The intention is to improve the quality of sezvices the EMS system provides."

        The email sent by Mr. Fenn never mentioned Plaintiff. Mr. Fenn's email completely and
consistently takes issue with the EMS operations of the Defendant's Fire Rescue Depai~ient, for
which Plaintiff had no ongoing role or responsibility. Instead, the issues raised by NIr, Fenn
were the responsibility of Chie£ Kendi7cic, Captain I~nappage, and/or Captain Coleman, Upon
leai~ing that the Defendant had later uses this email as a complaint against Plaintiff, Mr. Fenn
apparently delivered a letter to the Defendant stating that he had the upmost confidence in
Plaintiff, that Plaintiff had been a superior and steady officer, that Plaintiff had attempted to
resolve all issues previously raised by N1r. Fenn, and that Mr, Fenn's issues were with Chief
Kendrick, Captain Knappage, and the EMS operations side ofthe Fire Department --- not with the
Plaintiff

       During Plaintiff's investigation on September 9, 2011, in addition to the expired
medications, Plaintiff noticed that there were other deficiencies in the paperwork and
documentation of multiple paramedics. Upon investigation, Plaintifflearned that these problems
persisted at both stations and across all tluee shifts during the month of September. This
included Plaintiff's shift, Captain Coleman's shift, and Lieutenant Willoughby's shift. Iii
essence, the personnel working under these officers had not been completing their paperwork in

PLAINTIFF'S SA'TH AiVI~ND~D R~SPONS~ TO D~PENDAN'I''S REQUEST rORDISCLOSURE                PAGE 4
a diligent and appropriate manner, Upon reporting this issue to Captain I~nappage, Captain
Knappage instructed Plaintiff to unde~~talce a review back to the fast day of September and to
prepare a memorandum.

        While preparing his memorandum, Plaintiff leaz-ned that his shift had also failed to
properly complete certain paperwork relating to A-2 prior to September. Although not ordered
or instructed by Captain Knappage to do so, Plaintiffincluded this finding in his memorandum in
an effort to be complete, accurate, and to fiuther the best interest of Defendant's Fire Rescue
Department.

       Because of the seriousness of the issues, on September 9, 2011, Plaintiff requested that
Captain Coleman come to Station 1 to personally oversee ordering the inventory. When Captain
Coleman ar7ived, Plaintiff alerted him to the issues with both medications and paperwork,
including his shifts' deficiencies. Plaintiff alerted Captain Coleman to his issuance of various
memos,in accordance with the orders of Captain I~nappage.

        Similar to Captain Coleman, Plaintiff also sent a text message to Lieutenant Willoughby
z•equesting a meeting. Although Lieutenant Willoughby did not respond, the next morning, after
Lieutenant Willoughby arrived, Plaintiff went over all of the issues and ineinorandum with
Lieutenant Willoughby, In addition to discussing the issues with Lieutenant Willoughby,
Plaintiff apologized to Lieutenant Willoughby for B shift's lack of documentation, inventory,
and the general "mess" at Station 2. Plaintiff thought this apology necessary because his shift(B
Shift) should have shown Lieutenant Willoughby's shift (C Shift) the courtesy of a clean and
properly documented station, Plaintiff then told Lieutenant Willoughby that he intended to go by
Station 2 to discuss with C Shift whether they had noticed any of the prior issues with B shift at
Station 2, to relay his apology, and to continue his investigation, as ordered by Captain
Ki-iappage. Lieutenant Willoughby expressed no reservation with Plaintiffs planned course of
action.

        Accordingly, at approximately 7:45 a.m. on September 10, 2011, Plaintiff ai7-ived at
Station 2 to both apologize and gather information for his investigation. At this point, all
memorandums were turned in to Captain I~nappage, per his orders. Plaintiff then discussed with
the C Shift at Station 2 the various problems he had observed regarding documentation far all
shifts, the lack of inventory and medication controls, and other deficiencies. Specifically,
Plaintiff asked the C Shift why they had not alerted him or Lieutenant Willoughby to any of the
problems noticed concerning B Shift, and why they themselves had not properly handled
documentation and other matters,

        At the trine of the incident, as well as during the "investigation" that followed, Chief
Kendrick was out of the country, although he was presumably notified by Captain Knappage
(acting Chief at the time) that a complaint that had been field by Mr. Fenn and a potential
significant ongoing investigation was looming by the Texas Department of State Health
Services. Nonetheless, Chief I~endi~icic did not return to work until September 26, 2011, In the
interim, despite the serious and systematic failures (including violations of state and federal law)
noted by Plaintiff and relayed to Captain Knappage, as well as a potentially catastrophic state



PLAINTIFF'S SIXTH AMENDED R~SPONS~ TO DEr~NDANT'S REQUEST FOR DI3CLOSUR~                    PAGE S
investigation, Chief Kendrick allowed Captain Knappage to remain in complete operational
control ofDefendant's Fire Rescue Department,

        On or about September 11, 2011, per the instructions and direction of the interim City
Manager, Captain Knappage began an adminishative inquiry and investigation based on the
"complaints and the resignation letter of Greg Fenn," After reviewing the memorandum and
information supplied by Plaintiff, which indicated systematic failures by over fifteen paramedics
employed by the Defendant as well as a complete and utter failure of Captain Coleman and
Captain Knappage to properly iun and operate the EMS and supply system of the Defendant's
Fire Rescua Department, Captain Knappage then met with Captain Coleman, Ms. Bonhager, and
the Defendant's City Attorney. In that meeting, which occurred on or about September 12, 2011,
the group decided to place Plainti on paid administrative leave be,glnning on September 15,
2011,

        On September 13, Plaintiff stopped by Station 2 to inspect the station just as he had on
September l Ot~'. Plaintiff noticed the required ambulance check sheet was missing from the Iog
book. Plaintiff found one of the two people assigned to the station the day before, Sherinonte
Brooks, in the parking lot and asked him about the missing foi~n, IvI~, Brooks assured Plaintiff
that he completed the sheet, dropped his belongings in the parleing lot and went to the log book.
Mr. Brooks stared in disbelief at the missing document and again assured Plaintiff he had
completed it and put it in the book the morning before. Plaintiff ordered him to replace it, which
he did immediately. IvI~, Brooks stated that there was a possibility that Captain I~nappage might
have taken the sheet because Captain Knappage was in Station 2's office late the night before,
sometune between 22;00 and midnight.

         On the ~not~ing of September 15t1i, Plaintiff asked Captain Knappage if he had removed
the document from the log book on the evening of September 12t~' and he denied doing so. When
Plaintiff stated that Mr. Brooks had seen hun there late that night, Captain I~nappage then
acknowledged going to Station 2 and taking the document — a direct violation of city, state and
fedez•al law. He offered n.o reason and seemed very uncomfortable. He never informed Plaintiff
or the personnel assigned to Station 2 that he was removing documentation that was required to
be in the log book and only admitted to doing so when confronted with a witness' account.

       About fifteen minutes after Plaintiff's meeting with Captain Knappage, on September 15,
2011, Plaintiff was called to Defendant's Human Resources Department and placed on paid
administrative leave,

        On September 20, 2011, multiple departmental employees were instructed to provide
written statements to the Sachse Fire Department. Fifteen employee statements were allegedly
provided and received on or before September 11, 2011. None of those statements were
provided to Plaintiff at any time, Captain Knappage's handling of the investigation was in direct
violation of Texas law and of the Defendant's own internal policy regarding investigations and
complaints.

      While Plaintiff was on administrative leave, the Defendant began wholesale revision of
many of its standard operating policies and procedures. Having clearly seen that its vague and


PLAINTITF'S SLYTH AMENDED RGSPONS~ TO D~T~NDANT'S REQUEST FOR DISCLOSURE                  PAGE 6
general policies were inadequate to insure compliance by the paramedics to complete certain
forms, the Defendant's policy changes outlined what foi7ns it expected paramedics to complete
on a daily basis and, therefore, what forms it expected supervisors to review on a more fiequent
basis. As to the foi7ns themselves, the Defendant changed the foi7ns to include ix~ore
information, including date, time, signature, and personnel responsible for completing and/or
supervising the work, None of these policies and procedures, nor the specific forms with
appropriate language were previously produced, required, used or demanded by the Defendant of
any of its personnel, including officers —although Plaintiff requested such changes on a number
of prior occasions, Each of Plaintiff's requests was squarely rejected by Chief Kendrick.

        Following the "investigation," two employees received oral warnings, one employee
received a letter of counseling and a one month suspension fi~om the paramedic program, six
employees received wi7tten reprimands, and four employees received suspension without pay.
Captain I~nappage and Chief Kendrick were personally engaged in all of the policy changes and
discipline imposed and, upon information and belief, Captain Coleman and Ms. Bontrager also
were involved.

        On October 21, 2011, Plaintiff received a memorandum regarding a disciplinary
conference from Chief Kendrick, It outlined four charges against Plaintiff for alleged violations
of various policies and procedures.

       Chief Kendrick provided no witness statement, affidavits, or othea• substantiating
documents with his October 21, 2011 email. Likewise, the only "complaint" referenced or
attached by Chief Kendrick was the email communication fiom Mr. Fenn dated September 9,
2011. Chief Kendrick references that email and describes it as a "complaint" that substantiates
the memorandum and investigation. At the conclusion of his memorandum, Chief Kendrick
recommended that Mr. Wood be terminated and set a date for Plaintiff's disciplinary conference,

        Over the next several days and weeks, Plaintiff and his counsel repeatedly advised the
Defendant that Plaintiff not been provided proper documentation, including a signed written
complaint by a complaining individual, as required by Texas law, Plaintiff also stated that no
documentation or witness statements had been pzovided to him in response to the allegations set
forth by Chief KendiYck, also as required by Texas law,

       Before and after October 21, 2011, Chief Kendrick, Captain Coleman, Captain Knappage
and others engaged in and undertook a conspiracy and covex-up to retroactively justify their
actions against Mr, Wood. This included soliciting false statements fiom multiple employees of
the Defendant regarding Plaintiff, all of which obtained after the issu~.nce of Chief Kendrzcic's
October 21, 2011 memorandum,

       The purpose of all of the Defendant's actions before and after the issuance of the October
21, 2011 memorandum was to scapegoat Plaintiff, while simultaneously protecting the
Defendant from any govermnental investigation, and insulate Chief Kendrick, Captain Coleman,
and Captain I~nappage from any culpability, discipline or accountability fog the pervasive and
systematic failure of Defendant's EMS system.



PLAINTIFFS SIYTH AMENDED RESPONSE TO DEFENDANT'S REQUEST FORD15CLOSURE                    PAGE 7
       After receipt of Plaintiff and his counsel's complaints, Defendants issued a second
memorandum of charges on October 28, 2011 mere hours before Plaintiff's disciplinary heating.
While the substance of the charges was the same, Defendant then attempted to have Captain
Knappage sign the memorandum to justify it as a complaint under Chapter 614 of the Texas
Government Code. Knowing full well that their earlier actions had been in violation of Texas
law, the Defendants attempted to remove Mr. Fenn as the complainant and substitute Captain
I~nappage —a wrongful and conspiratorial act under Texas law in an attempt to deprive Plaintiff
of due process and legal protections afforded under the Government Code. Nonetheless,
Defendants again failed to pxovide any meaningful witness statement or affidavits from any
complaining employees resulting from the internal investigation by Captain Knappage.

        Throughout this process, the Defendant intentionally and/or recklessly placed Captain
I~nappage in charge of this investigation and allowed hiin to generate a false complaints) against
the Plaintiff knowing that the complaints set forth by Mr. Fenn specifically and directly
addressed only the conduct of Defendant, Captain I~nappage and Chief Kendrick not the
Plaintiff. Defendant intentionally and/or recklessly placed Captain Knappage in charge of this
investigation so that he would protect himself and/or Chief Kendrick fiom any criticism that
arose from Mr. Fenrx's email and complaint against the Department, Chief Kendrick, and Captain
Knappage.

        The ultimate goal of this course of conduct was to flame the Plaintiff as being responsible
or at fault for the issues that he uncovered and memoi7alized to Captain Knappage and to Chief
Kendrick, including previous reports that demonstrated fundamental, systematic failures
involving nearly 75% of perso~el in the Fire Rescue Depax~tznent and 100% of the officers,
including the Chief of the Defendant. In this way, Chief Kendrick and Captain Knappage could
retain their power and control over the Department and the Defendant, and the Department could
attempt to ininiznize or avoid discipline from any outszde agencies.

       No complaint was ever generated or filed by the Defendant against any other officer,
including Captain Coleman, Lieutenant Willoughby, Captain I~nappage, or Chief Kendrick —all
of who weze equally ox more responsible for the failures alleged against the Plaintiff.
Nonetheless, Plaintiff was ultunately terminated while these other officers and Chief Kendt7ck
received absolutely no discipline whatsoever from the Defendant.

        After receiving notice from both Chief Kendrick and from Captain Knappage that the
zecommendation was to terminate Plaintiff, Plaintiff attended his disciplinary conference in
accordance with the requirements of Defendant's policies and procedtues. At that conference,
Plaintiff outlined his response to each of the charges and how his firing and termination was
unjustified under Texas law and the facts presented. Chief Kendrick followed his
recommendation and that of Captain I~nappage to tei~ninate the Plaintiff,

       Plaintiff appealed his tei~rnination, exhausting all administrative remedies available.

      Plaintiff assents Defendant violated Plaintiff's Due Course of Law rights under Chapter
614 of the Texas Government Code. Plaintiff sues fog• loss of past and future earnings and



PLAINTIFF°5 SI.YTH AM~ND~D RESPONSE TO D~F~NDANT~S REQUEST FOR DISCLOSURE                    PAGE H
earning capacity, loss of past and future benefits and seniority rights, past and future mental
anguish, incidental damages, attorney's fees, court costs, and pre- and post-judgment interest.

        Plaintiff would refer Defendant to his live petition, specifically Sections 4-6 which more
fully outline in greater detail Plaintiff's factual claims, causes of actions and damages.

(d)    the amount and any method of calculating economic damages;

RESPONSE:

       LOSS OF EARNINGS

        While at his position in Sachse, Plaintiff earned $82,082.94 in 2009, $77,545,55 in 2010,
and, fi~oin January 1, 2011 until he was terminated on November 8, 2011, wages of $64,163.64,
which means he was on track to earn $75,063.23 in 2011. These figures yield an average of
$78,230.57 in annual earnings at Sachse, or approximately $6,519.21 each month, As a direct
and proximate result of the Defendant's wrongful tei7nination of Plaintiff, he was unemployed
for five consecutive months, Therefore, Defendant is Liable to Plaintiff for his lost wages from
his period ofunemployment in the amount of$32,596.05.

        Plaintiff mitigated his damages due to the Defendant's wrongful tei7nination by securing
a position with the City of Shei7nan, Texas Fue Department on Apr71 12, 2012, approximately
three(3) years ago, as ofthe date ofthese responses, As you can see from his W-2's for the years
2009-2014, which are being produced as supplemental production at Bates No. 944 — 986 in
connection with these responses, he was forced to accept a reduction in pay at his new position in
Shei7nan, both in terms of base salary and in the amount of overtime he was able to secure,
Specifically, Plaintiff reported wages of $34,878,81 (pro-rated to $48,405,95 in order to account
for the period of tune he was unemployed)in 2012,$52,674.53 in 2013, and $57,243.99 in 2014.
These figures yield an average annual income of $52,774.82 per year, or $25,455.75 less than he
was able to earn annually at his position in Sachse. Consequently, the figures and documentation
attached establish that, to date, the Plaintiff has suffered lost wages in the past in the amount of
appro~mately $108,963.30.

        Furthermore, Plaintiff's termination fiom Sachse FD was a major setback in his career
trajectory, which forced him to "start over" at Shei~nan FD, His lost earning capacity will
continue to follow him throughout his career, because there is every reason to assume that his
earning potential would have increased sooner and until he retired in 2020 at the age of 65, had
he not been terminated from Sachse FD. Under the circumstances, assuming a modest loss of
earning capacity of $10,000,00 more per yeax for the cui7ently remaining 10 years of his useful
worklife is a reasonable estimate of his loss of future earnings. Therefore, Plaintiff is seeking
$100,000.00 in compensation fox loss of earning capacity in the future. Please see Plaintiff's
supplemental production at Bates No. 950 — 986 for additional evidence supporting Plaintiffs
claim for loss of earning capacity in the future.




PLAINTIFF'S SLYTH AMENDED RESPONSE TO DEFENDr1NT'S REQUEST FOR DISCLOSURE                   PAGE 9
       LOSS OF PENSIONBENEFITS

       Because Plaintiff sustained a reduction in pay, his pension received less money in
contributions, Like with Defendant's Fire Department, the contribution to Plaintiff's pension
plan with his new employer is 21% ofhis salary and overtime pay. Due to the pay reduction and
lack of overtime, Plaintiffs contributions for the last three years averaged $6,300.00 pez~ year
less than when he was employed by Defendant, This yearly loss accumulated to at least
 18 900.00 over the thiee years since his termination by Defendants.

        When Plaintiff lost his health insurance benefits, he had to seek alternative coverage with
his wife's health insurance company through her employer. Plaintiff paid $263.14 bi-monthly
for £oui•-and-a-half months,for a total of$2,368,26.

       MISCELLANEOUS EXPENSES

        Plaintiff incui~ed miscellaneous expenses while seeking alternative employment. For
each of the 18 interview processes Plaintiff undei~vvent, he had to produce copies of his personal
history statements, certifications and applications. Plaintiff estimates he incurred $500-$1,000 irz
costs for paper, ink and copies. In addition, Plaintiff incurred $2,656.23 in past mileage (4,786
miles multiplied byfifty-five-and-a-half-cents), broken down as follows:

        POTENTIAL               MILEAGE               NUMBER OF                      TOTAL
        EivrnLo~x             RoulvnTiur             Tzars Tar~rr                   Mrt,~ACE
Highland Park Fire Dept       44              7                             308
Bedford Fue Dept              84              4                             336
Mut-phy Fue Dept              2               8                             16
Kennedale Fire De t           120             2                            .240
Lake Cities Fire Dept         76              4                             304
Little Elm Fire Dept          88              4                             352
Midlothian Fire Dept          102             6                             612
Allen Fire Dept               22              4                             88
Coppell Fire Dept             54              3                             162
SheiYnan Fire De t            96              5                             480
Westlake Fite Dept            92              3                             276
Southlake Fire De t           80              4                             320
Crowley Fue Dept              148             2                             296
DFW DPS                       SO              1                             50
Keller Fira Dept              88              3                             264
Aubrey Fire Dept              88              3                             264
370 Vision, Georgetown        386             1                             386
Star Plus EMS,McKinney        32              1                             32
TOTAL;                                                                      4,786

       Additionally, Plaintiff's new place of employment is located in Shei7nan, Texas.
Accordingly, Plaintiff must now drive 106 miles roundtrip for work as opposed to the six-mile-
roundtrip Plaintiff drove when working at Defendant's Fire Department. To a reasonable degree

PLAINTITT~S SIRTH AMENDED RESPONSE TO DEFENDANT'S R~QU~ST FOR DISCLOSURE                     PAGE 10
of probability, this equates to 143,000 more miles Plaintiff will have to drive over the next
thirteen years untz] such time as Plaintiffreaches age 65, (110 work days x 100 miles x 13 years)
Such additional mileage represents approximately $79,365.00 in future mileage (143,000
multiplied by fifty-five-and-a-half-cents),

       MENTAL ANGUISH:

       Plaintiff seeks an award for past and future mental anguish in an amount deemed
appropriate by the fact finder.

       ATTORNEY'S FEES AS DAMAGES:

        Plaintiff seeks an award for his attorney's fees and costs (see Plaintiffs live petition as
well as Plaintiff's Response to Request for Disclosure No. 194.20 herein).

       In addition to the attorney's fees incur~~ed hexein, Plaintiff mcui~ed $15,000.00 in
attorney's fees in defending himself in the underlying investigation as we11 as an additional
$3,500.00 attorney's fees in pursuing his claim with the Texas Workforce Commission, which he
ultunately prevailed on.

       ATTORNEY'S FEES AND COSTS INCURRED PURSUING THIS LITIGATION

       In the course of the current litigation, Plaintiff has incurred $82,059.38 in attorney's fees
and $1,575.49 in taxable court costs. That number does not include any work related to the
Defendant's appeal of the Trial Court's denial of their Plea to the .Turisdiction on Plaintiffs
Texas Whistleblower claims.

       In total, Plaintiff's claim for attorney's fees and costs totals $102,134.87.,


(e)         the name, address and telephone number ofpersons having knowledge of relevant
facts, and a brief statement of each identified person's connection with the case;

RESPONSE;

       Dan Wood
       323 Linhurst Drive
       Murphy,Texas 75094
       (214)762-7046
       Plaintiff

       Cl~u•istine McBride Wood
       323 Linhurst Drive
       Mui~hy, Texas 75094
       (214)762-7046
       Plai»tiff's ~vfe

PLAINTII'F'S SIXTH AMENAGD RESPONSE TO DEFENDANT'S R~QU~ST FOIi DISCLOSURE                 PncE 11
       Chief Doug I~endr7cic
       Fire Chief
       City of Sachse
       3815 D, Sachse Rd,
       Sachse, Texas 75048
       (972)495-0975
       Fire C/liefat tif~te ofi~tcitle~at

       Captain Robert Knappage
       Fire Marshall/EMS Captain
       City of Sachse
       3815 D. Sachse Rd.
       Sachse, Texas 75048
       (972)461-9801 (office)
       (469)628-7221 (cell)
       Acti~tg Cltiefat time ofincitleizt

       Lieutenant Willoughby
       City of Sachse
       3815 D. Sachse Rd.
       Sachse, Texas 75048
       (972)495-0975
       Lieutenant at time ofirtci~lent

       Cheree' Bontrager
       City of Sacshe
       3815 D. Sachse Rd.
       Sachse, Texas 75048
       (972)429-4799
       Director ofHuntart Resources at time ofiitcrdent

       Gregory M. Fenn
       4224 Talbot Lane
       McKinney, Texas 75070
       214-326-6510
       Fo~~r~terpa~~atitedic/fi.r•efigllter fvitlt Defe~ttlarat

       Firefighter Jody I~rizan
       Firefighter Cluis Hall
       Firefighter Kyle Potraza
       Firefighter Ryan Stallings
       Firefighter Clay Hodges
       Firefighter John Mor~~is
       Firefighter Shei7nonte Brooks
       Firefighter Chris Hall
       Firefighter Brandon Slone


PLei.INT1Fr'S SI,l~H A1VI~NDED RESPONSE TO D~TENDANT'S REQiJ~ST FOR DISCLOSURE   PAGE 12
       Firefighter Kyle Potraza
       Firefighter Ryan Cortex
       Fu•efighter Kenneth Messick
       Firefighter Daniel Malone
       3815 D Sachse Rd.
       (972)495-0975
       Frrefgltter~s folio gave stater~tertts ~lu~~i~tg the co~~lplar~tt iravestrgatio~z

       Jerry E. Simmons
       Garrett Puls
       Adam I~roviak
       Brian Crutvher
       Jordan Carter
       Dxex Dorman
       3815 D Sachse Rd.
       (972).495-0975
       Eruployees wlto i~tay leave lc~toivletlge oft/te tr ai~tiiag

       Linda Morrow
       Human Resources Director
       3815 Sachse Rd.
       Sachse, texas
       (469)429-4770
       IfitofUledge a~t~' testrv~orty cottcernd~:g Payroll Cole Reports rega~•di~tg hours ivoi ketl in
       tl:e fire depar~tr~eent ~rTd irzrlivzdrral pay~~oll a~a~l Hours fvor~lced ~~ecoi~~ls corzcervairig
       Plaintifffrom. 2010, 2011, acrd 2012.

       Jeri Rainey
       City Manager's office
       City of Sachse
       3815 Sachse Road, Building B
       Sachse, Texas 75048
       Iraterina Crty Manager at trr~ae ofrracident

       Billy George
       City Manager
       City of Sachse
       3815 Sachse Road, Building B
       Sachse, Texas 75048
       Upheld rtrlirtg of ChiefKen~lriclz




PLAINTINT'S SI:CTH AMENDED RESPONSE TO DEP'ENDANT'S R~QU~ST TOR DISCLOSURE                      Pnc~ 13
       Joe Gorfida, Jr.
       Nichols, Jackson, Dillard, Hager, &Smith,LLP
       1800 Lincoln Plaza
       500 North Alcard Street
       Dallas, Texas '75201
       214-965-9900
       Sacltse City Attor~aey

       Captain Rick Coleman
       Operations Office/Sachse Fire Rescue
       City of Sachse
       3815 D, Sachse Rd.
       Sachse, Texas 75048
       (214)876-8709 (cell)
       Captair2 at tivte ofi~tcident arzd Cur~~ettt Fi~~e Chiefat Sachse FD

       Robert B. Simonson, D.O.
       Biocaze Medical Control
       Methodist Dallas Medical Center
       1441 N. Beckley Avenue
       Dallas, Texas 75203
       City ofSac/tse's MedicalDi~~eclor

       Gary Buxcalow
       3815 Sachse Rd.
       Sachse, Texas
       (972)4951212
       ITAdrni~aist~~ator

       Terry Smith
       City Secretary
       3815 Sachse Rd.
       Sachse Texas
       (469)429-4775
       Custodrart ofReco~~ds

       K. Cuello
       Texas Workforce Commission
       101 E, 15th Sheet, Room 410 Main
       Austin, Texas 78778-0001
       (512)476-5289
       Hear~i~ag Officer




PLAINTIRF'S 5L1'TH A1VI~NDED RESPONSE TO DEF~lYDANT'S REQUEST PORDISCLOSUIiE   PAGE 14
      Carol Speclanan, LPC
      100 North Central Expressway
      Suite 402
      Richardson, Texas 75080
      972-786-6464
      Plaintiff's Healthcare Provider

      Atnir Choudhry, M,D.
      HeartPlace
      6124 West Parker
      Suite 432
      Plano, Texas 75093
      972-378-9560
      Pl~ri~rtiff's He~rltlrcnre Provides'

      James Olfson, M,D.
      Family Healthcare Associates
      2821 E. President George Bush Hwy
      Richardson, Texas 75082
      214-575-3422
      Plrrirttiff's Healtltcni~e Provider

       Wal-Maz't Phal7nacy
       150 W.FM 544
       Murphy, Texas 75094
       972-516-0264
       Plaintiff's Healthcare Provider

      Ron Whitehead
      Town Manager
      Town of Addison
      5300 Belt Line Road
      Addison, Texas 75254
      (972)450-7001
      Knowledge of Woorl's enrp/oynte~it in AddisoYt

      Human Resources Representative
      or Nancy Meadows,Interim. HR Manager/ City Secretary
      206 N, Murphy Road
      (972)468-4011
      Knowledge of Wood's applic~rtionfor et~tployt~tent




PLAlNTIFT'S SIYTH AMENDED RESPONSE TO D~TENDANT'S REQUEST TORDISCLOSUR~   PAGE 15
       I~iznberly Prince
       3300 Col7nth Parkway
       Coi7nth, Texas
       (940)498-3242
       I~itoivledge of Wood's npplicafionfog e~~~ploy~~rei~t

       Donna Jenl~ins, HR Director
       Justin Vaughn, HR Manager
       22S parkway Blvd.
       City of Coppell, Texas
       (972)304-3611
       I~itofvledge of Wood's appXicatio~i.foi~ etitploy~riettt

       Kathy Phillips, Town Secretary
       Ed Wellman,Assistant Fire Chief
       100 West El Dorado Parkway
       Little Ehn,TX 75068
       (214)975-0404
       K~toivledge of Wood's applrcatiortfo~~ eutploy~nent

       Kelly Edwards, Town Secretary
       Richard Whitten,Fue Depai~tinent
       Mike Elliot, Fire Depat~tment
       3 Village Circle, Suite 202
       Westlake, TX 76262
       (817)490-5710
       Iri~ofvledge of Wood's application fof~ erttp/ol~nte»f

       Chief Joe Florentino
       100 West Eldorado parkway
       Little Elm,TX 75098
       I~itotivledge of Wood's ~pplrcalio~ifor e~tploysa~e~7!

       Perry Elliot, Investigator
       206 North Mui~hy Rd
       Murphy,TX 75094
       (972)368-4300
       Iritowledge of Wood's npplicatio~lfor ef~lploynte~7f

       Chris Gideon,EMS Specialist
       Texas Department of State Health Services
       EMS Compliance —North Group
       1301 S. Bowen Street #200
       Arlington, TX 76013
       I~itoivledge ofState Henitll investigation ofMn Fei~rt's report ofexpi~~ed ~nedicrrtions



PLAINTTFF'S SI%TH AMENDED R~SPONS~ TO DEFENDANT'S REQUEST TOIL DI5CLOSUIt~               PAGE 16
       Debbie Munoz
       Director of Member Services
       Texas Municipal Retirement Systems
       1200 Nof-th I 35
       Austin, TX 78701
       (512)476-7577
       Kiaoivledge ofthe TMRS retirenre~ztplarr.


(fl    for any testifying expert:

       (1)     the expert's name, address and telephone number;

       (2)     the subject matter on which the expert will testify;

       (3}     the general substance of the experts' mental impressions and opinions and a brief

               summary of the basis for them, or if the expert is not retained or employed.by

               you, or otherwise subject to your control, documents reflecting such information;

       (4)     if the expert is retained or employed by you, or otherwise subject to your control:

              (A)     all documents, tangible things, reports, models or data compilations that
                      have been provided to, reviewed by, or prepared by or fog the expert in
                      anticipation ofthe e:~pez~t's testimony; and
               (B)    the expert's current resume and bibliography;


RESPONSE:

        R, lack Ayres, Jr, and Christopher S. Ayres will testify as to the attorney's fees and costs
Plaintiff has incui7~ed in this matter, Specifically, Messers. Ayres and Ayres will testify as to:(1)
the amount of work perfoi~ned; (2) the attorney's fees and costs incut7ed; (3) anal the
reasonableness of the same, Messers. Ayres &Ayres have extensive bacicgcounds in litigation
and will testify that the legal fees are customary, especially in relation to the case at hand.
Messers, Ayres and Ayres will rely upon their knowledge as well as their participation in the
case at hand as well as the TWC proceeding,

       Plaintiff has previously provided the Curriculum Vitae of R. Jacic Ayres, Jr, and
Cluistopher S, Ayres.

       In addition, Plaintiff hereby gives notice to Defendant that there are several non-retained
witnesses in this case who possess expert knowledge regarding theix vaxious areas of expertise.
These include, but are not limited to, Plaintiff Dan Wood, Captain Knappage, Chief I~endricic,
and Greg Fenn, Both Plaintiff and Defendant have elicited expert testimony from these witnesses
tluoughout this litigation, including at these witnesses' depositions, and Plaintiff reserves the

PLAINTIFF'S SI:CTH AMENDED RESPONSE TO D~T~NDANT'S R~QU~ST TOR DISCLOSURE                   PAGE 17
right to continue to elicit expert testimony from these witnesses at the trial of this cause. Plaintiff
hereby sei~ves notice of the same and demands sti7ct proof of any prejudice or surprise to
Defendant should Defendant object to this testimony.

(g)    any discoverable indemnity and insuring agreements;

RESPONSE:

       None,


(h)    any discoverable settlement agreements;

RESPONSE:

       None,


(i)    any discoverable witness statements;

RESPONSE:

        Plaintiff would refer Defendant to the depositions taken in this matter, the statements
referenced by Plaintiff in his Response to Request for Production Nos. 1 and 5, and the
statements produced by Defendant's officers (Jody I~7zan, Chris Hall, I~y1e Potraza, Ryan
Stallings, Clay Hodges, John Morris, Shennonte Brooks, Cluis Hall, Brandon Slone, Kyle
Potraza, Ryan Cortex, Kenneth Messick, and Daniel Malone),


(j)    all medical records and bills that are reasonably related to the injuries or damages
       asserted;

RESPONSE:

       See medical records and medical bills obtained by virtue of the medical authoi7zation
furnished by Plaintiff.


(k)    all medical records and bills obtained by you by virtue of an authorization furnished        to
       you by Plaintiff;

RESPONSE t

       Not applicable,




PLAINTIFF'S SIYTH ANI~NA~D RESPONSE TO DEFENDANT'S REQUEST TORDISCLOSURE                     PAGE 18
(1)    the name, address, and telephone number of any person who may be designated as a
       responsible thixd party.

RESPONSE:

       None at this time.




PLAINTIFF'S SIXTH AMENDED RESPONSE TO D~rENDANT'S REQUEST TOR DISCLOSURE       PAGE 19